Citation Nr: 1609569	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Travel Board hearing in June 2010.  However, he withdrew the request for a hearing in a written communication received June 2010. 38 C.F.R. § 20.702(e) (2015). 

The appeal issue of service connection for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim for service connection for a low back disability, the Board finds the claim must again be remanded for additional development. See Stegall v. West, 11 Vet. App. 268, 271(1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's claim was remanded in June 2015 for an addendum opinion and examination of the Veteran.  The RO prepared a letter requesting an examination of the Veteran in September 2015.  In November 2015, the Veteran failed to report to his VA examination.  The Veteran's representative submitted a brief in February 2016 accurately pointing out that there is no evidence in the claims file that the Veteran received notification of this VA examination.  The RO sent notification to the Fayetteville VA Medical Center (VAMC) requesting that they examine the Veteran and notification to the Veteran informing him that the Fayetteville VAMC would be scheduling him for an examination.  However, there is no copy of the subsequent notice sent to the Veteran informing him of the time and date of his examination, either by the RO or the Fayetteville VAMC. As the record does not document notice of the VA examination sent to the Veteran, the Board finds that it is not in compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Veteran's representative also identified discrepancies as to the Veteran's address that support the assertion that he did not receive notice.  The Veteran has had multiple addresses during the pendency of this appeal, but it appears he has used a postal box as his main address since March 2010.  However, other addresses appear in the Veteran's medical records.  The last correspondence received directly from the Veteran is a form from August 2014 that showed only his postal box as a return address.  The Fayetteville VAMC examination request from September 2015 uses a new address with no explanation of where this address came from.  This address includes a street address as well as the Veteran's postal box, which actually suggests that two addresses are being merged together.  This is consistent with an internet search revealing no post office at the street address noted in the examination request.   Because there is already a question as to whether the Veteran had notice of his VA examination, the RO should take steps to determine the appropriate address for the Veteran to ensure he receives proper notification in the future.  

Accordingly, the case is REMANDED for the following action:

1.  Takes steps to confirm that the P.O. box number on file is the appropriate mailing address for the Veteran.  The RO is encouraged to seek assistance from the local office of the Veteran's representative.  The RO should also consider the Board's belief that a separate address of record was combined with the P.O. box address on the correspondence recently sent to the Veteran.

2.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from September 2015.  

3.  Once the mailing address is clarified, comply with the previous remand directive of the Board's June 2015 decision as to obtaining an examination and medical opinion.  A copy of any notice to report sent to the Veteran must be associated with the record.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for low back disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






